DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 7, 10 and 16 are pending in this application and were examined on their merits.

The rejection of Claim(s) 5, 6, 8 and 10 under 35 U.S.C. § 102(a)(1) as being anticipated by Xu et al. (2015), has been withdrawn due to the Applicant’s amendments filed 01/24/2022.

The rejection Claim(s) 5-10 under 35 U.S.C. § 102(a)(1) as being anticipated by Ye et al. (2013), has been withdrawn due to the Applicant’s amendments filed 01/24/2022.

The rejection of Claim(s) 5-10 under 35 U.S.C. § 102(a)(1) as being anticipated by Keyes et al. (WO 2014/013014 A1), cited in the IDS, has been withdrawn due to the Applicant’s amendments filed 01/24/2022.

Response to Arguments

Applicant’s arguments filed 01/24/2022 with respect to claim(s) 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Claim 10 is objected to because of the following informalities:  “have followings” should be amended to “have the following”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


vs. Host (G v. D) disease, does not reasonably provide enablement for the prevention of any immune disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	
  The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
et al. (2006), Abstract.  The Specification does not indicate which of the multiple possible immune diseases beyond GvD are preventable by the claimed process or provided a nexus between the claimed method of treatment of stem cells with JAK1 inhibitor and the prevention of any immune disease by the administration thereof.  There is no conclusive evidence in the instant disclosure which indicates that administration of the treated stem cells as instantly claimed, decreased occurrence of any other immune disease.  The instant claims encompasses a vast number of possible immune diseases which could be prevented, yet the instant specification provides no working examples and no guidance that would permit the skilled artisan to practice the invention commensurate with the scope of the instant claims.  It is noted that there is not a single example in the instant specification, working or prophetic, which indicates that the claimed treated stem cells would perform beneficially on any type of immune disease in vivo.  Since there are no working examples, then one must consider the guidance provided by the instant specification and the prior art of record:  





et al. states that certain risk factors may be used to predict the likelihood of developing immune disease, and suggests the prevention of autoimmune disease but indicates that criteria would have to be developed for the selection of patients for preventative treatment, wherein only patients with a probability over a certain threshold should be treated while asymptomatic (Pg. 183, Abstract).  Claims drawn to pharmaceuticals and methods of treatment generally require supporting data because of the unpredictability in biological responses to therapeutic treatments.  For the efficacy of a drug treatment in vivo faces unfavorable obstacles not present in in-vitro models.  As such, in vivo utility necessarily involves unpredictability with respect to physiological activity of an asserted process in humans.  See discussion in Ex parte Kranz, 19 USPQ 2d 1216, 1218-1219 (6/90).   Additionally, the delivery of the drug in amounts needs to be efficacious, but not lethal to the subject, and therefore necessitates sensitive testing in order to adequately determine the proper human dosage/administration route.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide: correlation between inhibition of JAK1 in stem cells and a prevention of all immune diseases in-vivo, routes of delivery (e.g. oral, intravenous, etc.), dosage amounts/frequencies, and any other immune diseases besides G v. D which may be preventable by the claimed method.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites additional characteristics of the stem cells treated in Claim 5, including “reduced inflammatory senescence of stem cells” and “inhibited cell survival rate reduction of stem cells” which are already recited in Claim 5.  Therefore, the recitation of these two characteristic is unclear since they are recited in the base claim. If the claim is further limiting Claim 5 with additional limitations then the claim should  be amended to recite. “wherein the stem cells further have the following” and recite elements c) to f).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 10 and 16 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Pittenger et al. (US 2005/0239897 B1) in view of Beuningen et al. (2014).

Pittenger et al. teaches a method of treating the immune disease rheumatoid arthritis (RA) comprising administering mesenchymal stem cells (MSC) to an arthritis joint (of a subject) (Pg. 3, Paragraph [0031]) and that the administration of MSC can be used to treat an inflammatory response (Pg. 2, Paragraph [0017]), e.g., such as by causing the release of IL-10 from regulatory T-cells and/or dendritic cells (Pg. 1, Paragraph [0008]), and wherein the mesenchymal stem cell (MSC) therapy is based, for example, on the following sequence:  harvest of MSC-containing tissue, isolation and expansion of MSCs, and administration of the MSCs to the animal, with or without biochemical or genetic manipulation (Pg. 2, Paragraph [0011]), and reading on Claims 1 in part, and 16.

et al. does not teach wherein the stem cells have been treated with a JAK1 inhibitor prior to the administration, as required by Claim 1, 
or wherein the JAK1 inhibitor is tofacitinib, as required by Claim 7.

Beuningen et al. teaches that human MSC treated with tofacitinib prevents the inhibition of chondrogenesis by factors secreted by osteoarthritis or rheumatoid arthritis synovium (Pg. 2243, Abstract and Pg. 2244, Column 1, Lines 2-6) and suggests the potential use thereof to improve cartilage formation under conditions occurring in osteoarthritic, or otherwise inflamed joints (Pg. 2243, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pittenger et al. of treating the immune disease rheumatoid arthritis by administration of MSC to a subject in need thereof with the pre-treatment of those MSC with the JAK1 inhibitor tofacitinib as taught by Beuningen et al. because this is no more than the application of a known technique (treatment of  mesenchymal stem cells with the JAK1 inhibitor tofacitinib) to a known method ready for improvement (administration of mesenchymal stem cells to treat rheumatoid arthritis) to yield predictable results (rescue of chondrogenic differentiation in osteoarthritis conditions [RA] and improve cartilage formation).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Beuningen et al. teaches that treating stem cells with the JAK1 inhibitor tofacitinib can prevent the inhibition of chondrogenesis by factors secreted by osteoarthritis or rheumatoid arthritis (RA) synovium.  Pittenger et al. teaches that mesenchymal stem cells may be administered in the treatment of RA, therefore the treatment of the MSC with tofacitinib prior to administration to the subject with RA would have not have chondrogenesis inhibition.  There would have been a reasonable expectation of success in making this modification because both references are reasonably drawn to the same field of endeavor, that is, MSC and the use thereof in treating rheumatoid arthritis conditions.

With regard to the limitations of Claim 10, that stem cells treated with a JAK-1
inhibitor have the following:  “(a) reduced inflammatory senescence of stem cells, (b) inhibited cell survival rate reduction of stem cells, (c) increased cell proliferation of stem cells, (d) increased stemness of stem cells, (e) decreased immunogenicity of stem cells and (f) increased immunomodulatory activity of stem cells”, these would be inherent in the combined method of Pittenger et al. and Beuningen et al. whom teaches the same method steps on the same cells as claimed, and therefore would be expected to produce stem cells with the same features and characteristics as claimed.

s 5, 7, 10 and 16 are newly rejected under 35 U.S.C. § 103 as being unpatentable over McIntosh et al. (US 6,328,960 B1) in view of Doles et al. (2012), cited in the IDS.
McIntosh et al. teaches a method of preventing or treating the immune disease Graft vs. Host Disease (GvD) comprising administering mesenchymal stem cells (MSC) to a subject (Column 3, Lines 5-15 and 19-47), wherein the MSC can be autologous (from the same host) (Column 1, Lines 12-14), and reading on Claims 1 in part and 16.

McIntosh et al. does not teach wherein the stem cells have been treated with a JAK1 inhibitor prior to the administration, as required by Claim 1;
or wherein the JAK1 inhibitor is tofacitinib or ruxolitinib, as required by Claim 7.

Doles et al. teaches that aging is characterized by decreased tissue regeneration and homeostasis, both of which are frequently associated with impaired stem cell function, noting that some stem cell compartments undergo dramatic age-related changes, including alterations in cell number, decreased regenerative capacity and fate change (Pg. 2144, Column 1, Lines 1-10) and wherein aged epidermal stem cells treated with the JAK1 inhibitors tofacitinib or ruxolitinib show a rescue of colony-forming ability, and that JAK inhibition has a proproliferative effect on epidermal as well as other stem cell types (Pg. 2148, Column 1, Lines 9-11 and Column 2, Lines 1-11 and Pg. 2149, Column 1, Lines 1-5 and Supplementary Figure 11).




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McIntosh et al. of treating GvD by administration of autologous MSC to a subject in need thereof with the pre-treatment of those MSC with the JAK1 inhibitors tofacitinib or ruxolitinib as taught by Doles et al. because this is no more than the application of a known technique (treatment of stem cells with the JAK1 inhibitors tofacitinib or ruxolitinib) to a known method ready for improvement (administration of stem cells to treat GvD) to yield predictable results (reversal of some age-related stem cells effects thereby providing a more effective treatment of GvD).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Doles et al. teaches that treating stem cells with JAK1 inhibitors can reverse some age-related 
McIntosh et al. teaches that autologous MSC stem cells may be administered in the treatment of GvD, therefore the stem cells have the potential to be derived from adult subjects and could therefore have age-related stem cell dysfunction, as described by Doles et al. above.  There would have been a reasonable expectation of success in making this modification because Doles et al. teaches that treating epidermal stem cells can beneficially reverse some age-related effects as well as suggesting that these effects can also be seen in other stem cell types.  

With regard to the limitations of Claim 10, that stem cells treated with a JAK-1
inhibitor have the following:  “(a) reduced inflammatory senescence of stem cells, (b) inhibited cell survival rate reduction of stem cells, (c) increased cell proliferation of stem cells, (d) increased stemness of stem cells, (e) decreased immunogenicity of stem cells and (f) increased immunomodulatory activity of stem cells”, these would be inherent in the combined method of McIntosh et al. and Doles et al. whom teaches the same method steps on the same cells as claimed, and therefore would be expected to produce stem cells with the same features and characteristics as claimed.


Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/03/2022
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653